Exhibit 10.3

AMENDMENT NO. 1 TO
SEVERANCE, CONFIDENTIALITY AND NON-SOLICITATION AGREEMENT
THIS AMENDMENT NO. 1 TO THE SEVERANCE, CONFIDENTIALITY AND NON-SOLICITATION
AGREEMENT (this “Amendment”) is made effective as of the 21st day of April, 2014
(the “Effective Date”) by and between MCG Capital Corporation, a Delaware
corporation (the “Company”) and Keith Kennedy (the “Employee”) (each, a “Party”
and collectively, the “Parties”).
WITNESSETH:
WHEREAS, the Parties hereto entered into that certain Severance, Confidentiality
and Non-Solicitation Agreement effective as of March 5, 2014 (such agreement
referred to as the “Agreement”); and
WHEREAS, the Parties hereto desire to amend the Agreement to reflect mutually
agreed upon revised terms in accordance with the provisions of this Amendment.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the Parties hereto agree as follows:
1.    Definitions.
Capitalized terms used herein, but not otherwise defined, shall have the
meanings ascribed to them in the Agreement.
2.    Amendments.
(a)    The last sentence of second paragraph of the Agreement shall be replaced
with the following:
“As of April 21, 2014, your employment duties shall consist of serving the
Company as President and Chief Executive Officer.”
(b)    Section 1(b) of the Agreement is hereby amended and restated in its
entirety to read as follows:
“For purposes of this Agreement, “Qualifying Termination” means the termination
of the Employee’s employment with the Company and its Subsidiaries (i) by the
Company for any reason other than for “Cause” (as defined in Section 1(c) below)
or (ii) by the Employee for “Good Reason” (as defined in Section 1(d) below).”
(c)    The lead in paragraph to Section 1(d) is hereby amended and restated in
its entirety to read as follows
“For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the events or conditions described in the following subsections, provided,
however, that in




--------------------------------------------------------------------------------



the case of the events described in subsections (i) through (v) below the
Employee provide notice thereof within 90 days of the occurrence of such event:”
(d)    Section 1(d) of the Agreement shall be amended as follows:
•
The “and” shall be removed after the semicolon at the end of subsection (d)(iv)

•
The period at the end of subsection (d)(v) shall be removed and replaced with “;
and”

•
A new subsection (d)(vi) shall be added as follows: “(vi) A Change in Control as
defined in Section 4(a).”

3.    Reference to and Effect on the Amended Agreement.
(a)    On and after the Effective Date, each reference to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import shall mean and be a
reference to the Agreement as amended hereby. No reference to this Amendment
need be made in any instrument or document at any time referring to the
Agreement, a reference to the Agreement in any of such instrument or document to
be deemed to be a reference to the Agreement as amended hereby.
(b)    Except as expressly amended by this Amendment, the provisions of the
Agreement shall remain in full force and effect.
4.    Governing Law.
This Amendment, including any disputes hereunder, and the interpretation,
validity and/or enforcement of any provision thereof, shall be governed,
construed and enforced in accordance with the laws of the Commonwealth of
Virginia, without regard to its conflicts of law rules.
5.    Counterparts.
This Amendment may be executed by facsimile in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute a
single instrument.
*****




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered on the date first written above.
MCG CAPITAL CORPORATION




By:         /s/ Tod K. Reichert            
Name:   Tod K. Reichert
Title:    Executive Vice President






EMPLOYEE




By:        /s/ Keith Kennedy            
Name:   Keith Kennedy






























































[Signature Page to Amendment No. 1 to
Severance, Confidentiality and Non-Solicitation Agreement]


